I think there should be an affirmance on the theory that the record presented a question for the jury as to the plaintiff's contributory negligence.
Plaintiff parked his truck at the curb in the middle of the block. It was twilight. He looked both to his left and right as he was crossing the street. He saw no car coming. Defendant's car was coming from the right but apparently was then such distance away that he did not notice it. When he was past the center of the street the accident happened. There were icy ruts in the street. The front wheels were nearer the curb than the rear and the car came sort of sideways. Or as one witness puts it, the driver evidently *Page 14 
applied the brakes throwing the rear wheels out of the rut, because when the car hit plaintiff it was traveling sideways. There is testimony to the effect that the car skidded 30 feet before it struck plaintiff and went 50 to 70 feet beyond him. He was struck by the side of the car as it was coming sideways at an angle of almost 45 degrees. Defendant's car was traveling 20 miles per hour according to plaintiff's evidence and 15 miles per hour according to the testimony of defendant's driver. The auto came from about the street intersection to the place of the accident in six to eight seconds. Things were moving fast. Whether the plaintiff, in the exercise of ordinary care, should have known of the immediate presence of the car was for the jury. He is not required to constantly look for an approaching car. Yorek v. Potter, 166 Minn. 131, 207 N.W. 188. Had the car gone straight plaintiff might not have been injured. The jury could have found that he was struck solely because the automobile was skidding sideways. No one claims defendant's negligence was not for the jury.
The court should not establish a precedent, holding plaintiff guilty of contributory negligence as a matter of law, which must be recognized in the future as binding under the rule of stare decisis.